Exhibit SECURED PROMISSORY NOTE (REVOLVING) $15,000,000.00 December 4, 2008 For Value Received, FSP PHOENIX TOWER LIMITED PARTNERSHIP, a Texas limited partnership ("Maker"), hereby unconditionally promises to pay to the order of FRANKLIN STREET PROPERTIES CORP., a Maryland corporation (the payee and each successor holder of this Note being herein called the "Lender"), in lawful money of the United States of America and in immediately available funds, the principal sum of FIFTEEN MILLION DOLLARS AND 00/100 ($15,000,000.00), or, if less, the aggregate unpaid principal amount of all Advances (defined below) (the "Loan"), together with accrued and unpaid interest thereon, each due and payable on the dates and in the manner set forth below. 1.Advances; Borrowing Procedure; Termination Borrowing Conditions. (a)Advances.From time to time prior to the Maturity Date (defined below), and so long as no Event of Default (defined below) exists, the Lender shall, subject to the terms and conditions hereof, make advances (the "Advances") to the Maker, and the Maker may borrow, repay and reborrow funds from the Lender hereunder, provided that the aggregate principal amount of all Advances outstanding at any time shall in no event exceed $15,000,000.00.The Lender shall, and is hereby authorized to, record on the schedule attached hereto, or to otherwise record in accordance with its usual practice, the date and amount of each Advance and the date and amount of each principal payment hereunder, provided, however, that any failure to so record any Advance or payment shall not in any manner affect the obligation of the Maker to repay any Advance in accordance with the terms hereof. (b)Borrowing Procedure.To obtain an Advance, the Maker must (i) notify Lender (which notice shall be irrevocable) by 2:00 p.m. Eastern Standard Time not less than three (3) Business Days prior to the proposed date on which the Advance is to be made by delivering to Lender a completed Advance Form in the form attached hereto as Exhibit A, and(ii) pay Lender a fee (the "Advance Fee") in an amount equal to 0.50% of the applicable Advance; provided, however, that the Advance Fee may be funded from the proceeds of the applicable
